DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 03/15/2021 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's amendment and RCE both filed on 03/10/2021.  The applicant(s) amended claims 1, 4, 10 and 19 (see the amendment: pages 2-8).
	
Response to Arguments
Applicant's arguments filed on 03/10/2021 with respect to claim rejection under 35 USC 112 (b)/103, have been fully considered but are moot in view of new ground(s) of rejection, since the amended claims introduce new issue and/or change the scope of the claims. Accordingly, response to applicant’s arguments based on newly amended claims (see Remarks: pages 9-11) is directed to new claim rejection with necessitated new ground (see detail below).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, amended claim including limitation of “wherein a graphical user interface further comprises a sixth window that comprises the summary in the first window of the graphical user interface;” is indefinite because (i) it is unclear/confused that whether claimed “a graphical user interface” is referred to previous “a/the graphical user interface” recited in its parent claim(s) or another one (If it is the former, word “a” should be replaced by “the” to indicate its antecedent basis; if it is the later, claimed “the first window” further conflicts its antecedent basis, i.e. in different graphical user interfaces); and/or (ii) the limitation is inconsistent with disclosure of the drawings/specification (evidenced by Figs 3A-3E and corresponding system claim 13).  In addition, the claim has an error that ended by using “;” so as being incomplete.  As best understood in view of context of the claims and its corresponding 
Regarding claims 5-7, the rejection is based on the same reason as described for claim 4, because the claims include/inherit, at least in part, the same/similar problematic limitation(s) as claim 4. 

Claim Rejections - 35 USC § 103
Claims 1-5, 10-14 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN al. (US 2018/0060287) hereinafter referenced as SRINIVASAN in view of MCKEOWN et al. (US 2015/0032645) hereinafter referenced as MCKEOWN. 
As per claim 19, SRINIVASAN discloses ‘expanding input content utilizing previously-generated content’ (title), comprising:
“performing machine learning (utilizing machine learning techniques) on one or more assets (read on ‘input content’ being ‘received’, ‘user-provided content’, ‘pre-existing content’ retrieved from ‘a repository’, and/or ‘document(s)’ in ‘content repository’, in light of the specification: p(paragraph)18-p19) having (‘include’) textual content (read on ‘characters, words, sentences, paragraphs, phrases, documents…and any other form of electronic content…’, or ‘text snippets’) in order to determine (or ‘extract’) relevant words, phrases (‘one or more keywords’ and ‘key phrases’), and statistics (read on the ‘content’ including ‘word’/ ‘keywords’ associated with ‘ranking’ or ‘IDF score’, or ‘frequently occur(red)’ /‘recurrence’, in light of the specification: p37) included in the textual content (same above), and generating (or ‘construct’) a summary (or, read on created/generated/composed ‘new content’/ ‘new meaningful content’ 
displaying on a graphical user interface (read on ‘a screen display’ as ‘user interface’), segments (read on ‘sentence fragments, sentences, paragraphs’, or ‘prosed pieces of candidate content’, such as some of ‘ 340 a-340e’) of the textual content that have been extracted from the one or more assets (as stated above, such as ‘a received input content’) based on selected ones of the relevant words, the phrases and the statistics (read on ‘selected pieces’ such as ‘two pieces of candidate content…selected in response to user input’), and an interface (read on a ‘text field’ or ‘input content field 320’ in Fig. 3C) that is used to create (or ‘build’, ‘composed’) a message (read on ‘new or expanded content’) using (and/or ‘identifying’) content (read on ‘relevant and diverse content’) from the segments of the textual content that have been extracted from the one or more assets (same as stated above), (Figs. 3A-3C, p2, p15-p16, p40-p42, p55-p63).  
It is noted that SRINIVASAN does not expressly disclose “receiving feedback from an editor with respect to the summary; and incorporating the feedback into the machine learning to improve a future format or content of future messages” (Note: underline portion(s) are newly amended limitation by the applicant).  However, the same/similar concept/feature is well known  combine teachings of SRINIVASAN and MCKEOWN together by providing a mechanism of receiving edited/added/deleted content (as feedback) regarding the generated summary from a user (editor) and incorporating it into the machine learning process/technique/classification, as claimed, for the purpose (motivation) of improving/increasing accuracy of extraction/classification of document processing and/or simplifying document review task for user (MCKEOWN: p10, p20, p35).  

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN in view of MCKEOWN and ZHANG (US 8,407,217).
As per claim 1, SRINIVASAN in view MCKEOWN discloses limitations of “receiving (input) one or more assets that comprise textual content; performing machine learning on the one or more assets in order to determine relevant words, phrases, and statistics included in the textual content, and generate a summary of the textual content, the summary comprising a textual receiving feedback from an editor with respect to the summary; incorporating the feedback into the machine learning; and displaying on a graphical user interface” with “segments of the textual content that have been extracted from the one or more assets based on selected ones of the relevant words, the phrases and the statistics; and an interface that is used to create a message using content from the segments of the textual content that have been extracted from the one or more assets, wherein the feedback is incorporated to improve a future format or content of future summaries” (same as stated for claim 19, see above). 
It is noted that even though SRINIVASAN in view MCKEOWN discloses claimed the relevant words, the phrases, and the statistics (as stated for claim 19, wherein extracting keywords (or phrases) using IDF score, TD/IDF) or frequent occurrence/recurrence, are read on claimed statistics, also see SRINIVASAN: p46, p55-p58), and providing multiple interface fields/windows for displaying generated selectable (using check boxes) candidate contents including words and phrases (SRINIVASAN: Figs. 3B-3C, p38-p42), SRINIVASAN in view MCKEOWN does not expressly disclose the displaying on the graphical user interface with “the relevant words based on frequency of occurrence in the one or more assets, each of the relevant words being selectable; the phrases, each of the phrases being selectable; (and) the statistics, each of the statistics being selectable.”  However, the same/similar concept/feature is well known in the art as evidenced by ZHANG who discloses ‘automated topic discovery in documents’ (title) by ‘calculating a term prominence value for a token’ and ‘outputting topic terms comparing the selected topics to present the topic (read on “textual narrative”) in the document’ (abstract), comprising displaying ‘summary line’ consisting ‘a list of keywords, or a few sentences (also read on “textual narrative”)’ containing ‘the most prominent topic term’, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of SRINIVASAN, MCKEOWN and ZHANG together by providing a mechanism of not only producing (or generating/creating) and displaying summaries (including section-based summaries and/or a summary for entire document, as textual narrative) from document content (such as ‘input content’, ‘user-provided content’, ‘sentences’, ‘email’ or ‘page’) with relevant words, phrases (text data), and frequency/score (value data as statistics), but also using multiple fields/windows for displaying different types of data including (but not limiting) segments (such as extracted fragments or sentences), an interface (such as ‘input content 320 of SRINIVASAN, as stated above), summary/summaries, and relevant words/keywords, phrases, and statistics (such as ranking, score, or frequency disclosed by ZHANG) in selectable manner (such as using three of five right interface fields/windows with check boxes of Figs. 3B or 3C of SRINIVASAN for 
As per claim 2 (depending on claim 1), the rejection is based on the same reason described for claim 1, because it also reads on the limitations of claim 2.
As per claim 3 (depending on claim 2), the rejection is based on the same reason described for claim 1, because it also reads on the limitations of claim 3.
As per claim 4 (depending on claim 3), as best understood in view of claim rejection under 35 USC 112(b), see above, SRINIVASAN in view of MCKEOWN and ZHANG further discloses “the graphical user interface further comprises a sixth window that comprises the summary (of the textual content)[in a first window of the graphical user interface]” (such as the user interface comprise a separate field/widow for displaying the summary (section-based summaries or a summaries for entire document) based on combined teachings, such as displaying summary (summaries) including related word(s), phrase(s), statistics (frequency, score, ranking, disclosed by ZHANG) with separate window(s) in the same/similar way as used for ‘candidate content’ (disclosed by SRINIVASAN), with same/similar motivation/obviousness for the combination as stated for claim 1; also see SRINIVASAN: Figs. 3B-3C, p38-p42, p55-p57; ZHANG:p11-14, col. 11, line 52 to col. 18, line 67).
As per claim 5 (depending on claim 4), SRINIVASAN in view of MCKEOWN and ZHANG further discloses that “the machine learning is configured to generate relevancy scores 
As per claim 9 (depending on claim 1), SRINIVASAN in view of MCKEOWN and ZHANG further discloses “automatically generating the message (same as stated for claim 1) using the machine learning (same as stated for claim 1) through use of a message creation ruleset (wherein determining ‘relevant score based on a calculated relevance of content segment or sub-segment in light of in input content’, ‘the importance of various terms’, ‘keyword importance’, ‘IDF scores’, ‘maximum marginal relevance (MMR), and/or ‘graph-based ranking’, is/are read on claimed message creation ruleset, in light of the specification: p42)”,  (SRINIVASAN: p22, 43-46, p56, p61, p67).
As per claims 10-14, they recite a system (apparatus). The rejection is based on the same reasons described for claims 1-5 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN in view of MCKEOWN and ZHANG as applied to claims 5 and 15, and further in view of  STATE et al. (US 2017/0052954) hereafter referenced as STATE. 
As per claim 6 (depending on claim), it is noted that SRINIVASAN discloses the claimed features regarding “machine learning” and displaying the segments data/content with the relevant words (or keywords) in related data fields (including fourth window) (as stated above), but SRINIVASAN in view of MCKEOWN and ZHANG does not expressly disclose “the machine learning is configured to generate hashtags from the relevant words, the hashtags being displayed in the fourth window, further wherein the hashtags are incorporated into a message in the interface when selected from the fourth window.”  However, the same/similar concept/feature is well known in the art as evidenced by STATE who discloses ‘systems and methods to predict hashtags for content items’ (title), comprising ‘to train a machine learning model to determining hashtags for a content item and an associated confidence value for each hashtag’, wherein ‘the model can determine (generate) one or more associated hashtags for the content item’ (p35-p38, p49),  and presenting ‘one or more hashtags’ in ‘a user interface displayed by the client computing device’,  providing ‘the content (read on message) item for further distribution’ or indicating/suggesting ‘to create a hashtag for the content item’ and ‘…to indicate her intent to create a hashtag, interaction by the user (incorporated) with a user interface element (the interface)…’ (p10, p42, p54).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of SRINIVASAN, MCKEOWN and ZHANG and STATE together by providing a mechanism of determining/generating one or more hashtags from related content including relevant words/keywords by using machine learning, and displaying/presenting the hashtag(s) associated/incorporated with/into related content in a user interface element (window), as claimed, for the purpose (motivation) of facilitating effective content management for a social networking system (STATE: p27).  
As per claim 7 (depending on claim 6), SRINIVASAN in view of MCKEOWN, ZHANG and STATE further discloses “adding the message to a queue (‘queued messages’) for distribution (‘routing’)” (STATE: p79).
claim 15-16 (depending on claim 10), the rejection is based on the same reason described for claims 6-7 respectively, because the claims recite the same/similar limitation(s) as claims 6-7 respectively.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN in view of MCKEOWN and ZHANG as applied to claims 1 and 10, and further in view of PHILIP et al. (US 2017/0083523) hereafter referenced as PHILIP. 
As per claim 8 (depending on claim 1), even though SRINIVASAN in view of MCKEOWN and ZHANG discloses “the machine learning” with “the relevant words, phrases, and statistics” (as stated above), SRINIVASAN in view of MCKEOWN and ZHANG does not expressly disclose “utilizing an application programming interface to search social networks for third party content that matched to the one or more assets; and incorporating the third party content with the one or more assets during the machine learning such that the relevant words, phrases, and statistics are based on both the one or more assets and the third party content.”  However, the same/similar concept/feature is well known in the art as evidenced by PHILIP who discloses ‘granular forward indexes on online social networks’ (title), comprising ‘social-networking system’ enabling/allowing ‘users to interact with each other as well as receive content from third-party systems or other entities’ or ‘with these entities through (utilizing) an application programming interfaces (API)’ (p20), and that ‘a token matching the third-party content be weighed more heavily than tokens matching the user-inputted content of the identified object’, ‘the text-similarity score may be based … on a percentage of the n-grams of the search query that match the tokens corresponding to the third-party content of the identified object’, wherein ‘the weighting assigned to the matched tokens in particular fields determined based on a machine-learn algorithm’ (p51).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of SRINIVASAN, MCKEOWN, ZHANG and PHILIP together by providing a mechanism of using API to search social-networking system for third party content (such as a search query) by matching input content (corresponding to the one or more assets) including the relevant words, phrases, and statistics, and determining and weighing (incorporating) matched tokens/items (with the relevant words, phrases, and statistics) based on both the input content and third party content through machine-learn algorithm, as claimed, for the purpose (motivation) of enhancing a user’s interactions with social-networking system (PHILIP: p23).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN, MCKEOWN, ZHANG and STATE as applied to claim 16, and further in view of PHILIP.
As per claim 17 (depending on claim 16), the rejection is based on the same/similar reason described for claim 8, because the claim recites the same/similar limitation(s) as claim 8 with similar combination motivation (obviousness).
As per claim 18 (depending on claim 17), the rejection is based on the same/similar reason described for claim 9, because the claim recites the same/similar limitation(s) as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
April 20, 2021
/QI HAN/Primary Examiner, Art Unit 2659